Rice, J.
— The plaintiffs claim title to the locus in quo, by deed from "William C. Whitney, sheriff of Oxford county, to John Davis, dated July 20, 1829, and through mesne conveyances from Davis to themselves; and also by deed from Samuel Cony, land agent, to George Pierce and Benjamin Goodrich, dated April 30, 1849, and a deed from said Pierce and Goodrich to the°mselves, dated August 23, 1849, and recorded October 11, 1849. Both these titles originated from sales for non-payment of taxes assessed upon the premises.
The cutting charged in the plaintiffs’ writ is admitted by the defendants, who claim to justify under a title in the heirs of Rufus Davenport, originating in a grant from the Commonwealth of Massachusetts to Edward Blake, jr., and through mesne conveyances to said Davenport. They also deny the validity of the plaintiffs’ title.
A conveyance by deed duly acknowledged and registered *16is equivalent to livery of seizin. Higbee v. Rice, 5 Mass. 352.
Tbe legal presumption is, that seizin follows the title, and that they correspond with each other. Ward v. Fuller, 15 Pick. 185; Blethen v. Dwinel, 32 Maine, 133.
By the production of their recorded title deeds the plaintiffs made out a prima facie case of title, sufficient to enable them to maintain this action. The instructions upon this part of the case were correct.
The defendants in no way connect themselves with the title of Davenport. They are, so far as the case. finds, naked trespassers, and are not therefore in a position to controvert the validity of the plaintiffs’ title, or protect -themselves under that of the heirs of Davenport, being strangers to it. Dolloff v. Hardy, 26 Maine, 545; Dunlap v. Glidden, 31 Maine, 510.
In this view of the case the other exceptions presented become immaterial.

Exceptions overruled and Judgment on the verdict.

- Shepley C. J., and Hathaway and Cutting, J. J., concurred.